DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant's arguments filed 08/06/2021 have been fully considered but they are not persuasive.

In response to applicant's argument that there is no suggestion to combine the references, the examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).  

In response to applicant's argument that the references Kaipainen (U.S. Pub. No. 20040160921) and Agrawal (U.S. Pub. No. 20040228267) fails to show certain features of applicant’s invention (i.e. “transmit OFDMA signals in a cell via a plurality of OFDMA subcarriers, wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers via which cell-specific pilots are transmitted, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell, and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers; and a second subset of OFDMA subcarriers via which data is transmitted to one mobile station of the plurality of mobile stations”).

In this case, the Examiner respectfully disagrees with the Applicant’s amendments and/or arguments for the following reasons:
First, the at least amended claimed limitations are not mentioned and/or clearly supported by the Applicant’s original specification on record. The at least amended limitation stated at least in part that “a first subset of OFDMA subcarriers via which cell-specific pilots are transmitted, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell” and “a second subset of OFDMA subcarriers via which data is transmitted to one mobile station”. 
Upon further review of the Applicant’s specification, the specification does not mention or suggest any “broadcast” of “cell-specific pilots” to a “plurality of mobile stations” and “data” transmitted to “one mobile station” so as to be readily understood by one of ordinary skill in the art. (Emphasis Added)
 The Applicant’s specification e.g. pp. [0035], simply mention or state that “A base station 404 is connected to the backbone of the network via a dedicated link and also provides radio links to mobile stations within its coverage. A base station 404 also serves as a focal point to distribute information to and collect information from its mobile stations by radio signals.” 
Furthermore, Applicant’s specification e.g. pp. [0055], simply mention or state that “FIG. 10 is an embodiment of synchronization in frequency and time domains of two collocated base stations sharing a common frequency oscillator 1002. Mobile stations 1004 covered by these two base stations do not experience interference when receiving the common pilot subcarriers. The base station transmitters that are located at different areas are locked to a common reference frequency source, such as the GPS signal. FIG. 11 depicts an embodiment of synchronization in frequency and time domains with base stations 1102 and 1104 at different locations sharing a common frequency reference signal generated from the GPS 1106 signals. Mobile stations 1108 covered by these two base stations 1102 and 1104 do not experience interference when receiving the common pilot subcarriers.” (Emphasis Added).
Thus the Examiner does not believe that the at least paragraphs above specifically support the at least claimed limitation in question as discussed above. At best, pp. [0035] simply discuss the basic knowledge of wireless communication which is readily understood by one of ordinary skill in the art (i.e. a base station communicating and/or distributing information to mobile stations within its coverage area). 
Therefore, the at least newly added limitations encompasses and/or introduced new matter that is not mention in the Applicant’s original specification and thus changes the scope of the Applicant’s invention.
Thus for examination purpose, the Examiner will give the at least newly added limitations its’ broadest reasonable interpretation in light of the Applicant specification.

Secondly, in response to the Applicant’s arguments that the prior art references teaches away and/or the combination fails to render obvious claim 1 is invalid and/or moot because the at least limitations in question are not clearly supported by the Applicant’s specification as discussed above.

Furthermore, the Examiner respectfully disagrees with the Applicant’s arguments because the disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). Furthermore, the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004). See MPEP 2123. 
Therefore, as presented in the office action, Kaipainen does not criticize, discredit or otherwise discourage the claimed limitation (i.e. “transmit OFDMA signals in a cell via a plurality of OFDMA subcarriers, wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers via which cell-specific pilots are transmitted, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell, and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers; and a second subset of OFDMA subcarriers via which data is transmitted to one mobile station of the plurality of mobile stations”) as discussed in Kaipainen e.g. pp. [0033] i.e. “A transmission channel can be formed by means of e.g. time division, frequency division or code division symbol multiplexing or multiple access method. Systems utilizing combinations of different multiple access methods are also covered by the scope of the invention. (Emphasis Added).
Thus, contrary to the Applicant’s arguments, it would have been obvious to one of ordinary skill in the art at the time invention was made to combine the teachings of Kaipainen with the OFDMA system of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
Therefore, the previous rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, 17, and 24, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims recites limitations (i.e. “transmit OFDMA signals in a cell via a plurality of OFDMA subcarriers, wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers via which cell-specific pilots are transmitted, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell, and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers; and a second subset of OFDMA subcarriers via which data is transmitted to one mobile station of the plurality of mobile stations”) that are not mentioned and/or clearly defined in the original specification on record so as to be readily understood by one of ordinary skill in the art. Thus the at least newly amended claimed limitations at least in part encompasses new matter that are not clearly described and/or suggested within the scope of the Applicant’s originally presented invention.

In regards to the dependent claims, the claims are rejected for the same and/or similar reasons by virtue of dependency on the rejected independent claims as discussed above.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 2, 4, 5, 8-10, 12, 13, 16-18, 20-25, and 27-30, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267).

As to claims 1 and 9, Kaipainen teaches a base station (fig. 1, fig. 5, #500) comprising: a plurality of antennas (fig. 5, #514-518); and a transmitter operably coupled to the plurality of antennas (fig. 1, fig. 5, #500); the transmitter configured to: transmit cell-specific pilots (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame); transmit data (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame); and set a transmission power level of the cell-specific pilots higher than that of the data (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols), wherein the transmission power level is selected based on a power level of the data (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols and pp0018, adjustment can be selected by the system operator); wherein the cell-specific pilots and the data are transmitted in at least one of the time slots (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols). However, fails to explicitly mention that the base station is an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible base station transmitting OFDMA signals in a cell via a plurality of OFDMA subcarriers, wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers via which cell-specific pilots are transmitted, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell, and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers; and a second subset of OFDMA subcarriers via which data is transmitted to one mobile station of the plurality of mobile stations.
In an analogous field of endeavor, Agrawal teaches an orthogonal frequency division multiple access (OFDMA)-compatible base station that uses subcarriers in a frequency domain and time slots in a time domain (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission), the OFDMA-compatible base station transmitting OFDMA signals in a cell via a plurality of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N subbands i.e. total subbands), wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers via which pilots are transmitted (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands i.e. pilot subbands), wherein the cell-specific pilots are broadcast to a plurality of mobile stations of the cell (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands i.e. pilot subbands, and pp0055, System 400 includes a number of base stations 410 that provide communication for a number of terminals 420), and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands and N data subbands and N guard subbands, equals total N subbands  i.e. total subbands); and a second subset of OFDMA subcarriers via which data is transmitted to one mobile station of the plurality of mobile stations (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N data subbands  i.e. data subbands and pp0055). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 2 and 10, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the transmission power level of the cell-specific pilots is one of a variety of transmission power levels (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
 As to claims 4 and 12, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein second pilots are transmitted, and wherein the second pilots are used for a different purpose than the cell-specific pilots (fig. 1, fig. 4C, pp0048, pp0050, and pp0020, dedicated pilots and common pilots).
Agrawal further teaches transmission via a second subset of OFDMA subcarrier (fig. 1, fig. 4, and pp0034). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 5 and 13, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the second pilots are power controlled differently than the cell-specific pilots (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
As to claims 8 and 16, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However Kaipainen fails to explicitly teach wherein each OFDMA subcarrier of the first subset of OFDMA subcarriers is different than each OFDMA subcarrier of the second subset of subcarriers.
In an analogous field of endeavor, Agrawal teaches wherein each OFDMA subcarrier of the first subset of OFDMA subcarriers is different than each OFDMA subcarrier of the second subset of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 17 and 24, Kaipainen teaches a mobile station (fig. 1, fig. 5, #502) comprising: at least one antenna (fig. 1, fig. 5, #522); and a receiver (fig. 1, fig. 5, #502); and the at least one antenna and the receiver are configured to: receive cell-specific pilots (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame); and receive data (fig. 1, fig. 4C, pp0048 and pp0050, downlink frame), wherein cell-specific pilots and the data are received in at least one of the time slots (fig. 1, fig. 4C, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols), wherein the cell-specific pilots are received with a transmission power that is set higher than that of the data (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols), and wherein the transmission power level is based on a power level of the data (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols); and the receiver is further configured to: recover cell-specific information using the cell-specific pilots (fig. 1, fig. 4C, pp0048, pp0057, a dedicated pilot is transmitted in the same time slot with the user data symbols. The pilot offset illustrates the extent to which the power used in the transmission of the dedicated pilot symbols is higher than the power used in the transmission of data symbols, and pp0074, decode signal). However, Kaipainen fails to explicitly mention an orthogonal frequency division multiple access (OFDMA)-compatible mobile station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain, the OFDMA-compatible mobile station comprising: receiving OFDMA signals in a cell via a plurality of OFDMA subcarriers, wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers on which cell-specific pilots are received, wherein the cell-specific pilots are broadcast to a plurality of mobile stations of a corresponding cell, and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers; and a second subset of OFDMA subcarriers on which data is received by the mobile station.
In an analogous field of endeavor, Agrawal teaches an orthogonal frequency division multiple access (OFDMA)-compatible mobile station that uses OFDMA subcarriers in a frequency domain and time slots in a time domain (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission), the OFDMA-compatible mobile station comprising: receiving OFDMA signals in a cell via a plurality of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N subbands i.e. total subbands), wherein the plurality of OFDMA subcarriers include: a first subset of OFDMA subcarriers on which pilots are received (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands i.e. pilot subbands), wherein the cell-specific pilots are broadcast to a plurality of mobile stations of a corresponding cell (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands i.e. pilot subbands, and pp0055, System 400 includes a number of base stations 410 that provide communication for a number of terminals 420), and wherein the first subset of OFDMA subcarriers is fewer OFDMA subcarriers than the plurality of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N pilot subbands and N data subbands and N guard subbands, equals total N subbands  i.e. total subbands); and a second subset of OFDMA subcarriers on which data is received by the mobile station (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, N data subbands  i.e. data subbands and pp0055). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 18 and 25, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the transmission power level of the cell-specific pilots is one of a variety of transmission power levels (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
 As to claims 20 and 27, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein second pilots are transmitted, and wherein the second pilots are used for a different purpose than the cell-specific pilots (fig. 1, fig. 4C, pp0048, pp0050, and pp0020, dedicated pilots and common pilots).
Agrawal further teaches transmission via a second subset of OFDMA subcarrier (fig. 1, fig. 4, and pp0034). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 21 and 28, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Kaipainen further teaches wherein the second pilots are received with a different power level than the cell-specific pilots (fig. 1, fig. 5, fig. 4C, pp0048, and pp0020, the total power levels of the dedicated pilots are adjusted such that dedicated pilot signals are transmitted to different radiation patterns with possibly the same momentary power but for different periods of time.  For example, a dedicated pilot is transmitted for a longer period of time to the radiation patterns that receive a weak secondary common pilot than to the radiation patterns receiving a primary pilot).  
As to claims 22 and 29, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However Kaipainen fails to explicitly teach wherein the first subset of OFDMA subcarriers are different than subcarriers on which the second pilotsare received.
In an analogous field of endeavor, Agrawal teaches wherein the first subset of OFDMA subcarriers are different than subcarriers on which the second pilots are received (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 23 and 30, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However Kaipainen fails to explicitly teach wherein each OFDMA subcarrier of the first subset of OFDMA subcarriers is different than each OFDMA subcarrier of the second subset of OFDMA subcarriers.
In an analogous field of endeavor, Agrawal teaches wherein each OFDMA subcarrier of the first subset of OFDMA subcarriers is different than each OFDMA subcarrier of the second subset of OFDMA subcarriers (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).

Claim 3 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267) and further in view of Walton et al. (US Publication No. 20040082356).

As to claims 3 and 11, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. Agrawal further teaches OFDMA systems (fig. 1, fig. 4). However they fail to explicitly teach wherein the transmitter is further configured to beam-form transmissions via the second subset of subcarriers.
In an analogous field of endeavor, Walton teaches wherein the transmitter is further configured to beam-form transmissions via the second subset of subcarriers (fig. 7, pp0042, an access point may communicate with multiple user terminals simultaneously (e.g., via multiple code channels or subbands) or sequentially (e.g., via multiple time slots), pp0317, performs beam-forming to transmit one symbol substream on one eigenmode of one subband). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen and Agrawal with the teachings of Walton to achieve the goal of efficiently and reliably providing diversity against deleterious path effects and improve performance, multiple transmit and receive antennas may be used (Walton, pp0007).

Claim 6, 7, 14, 15, 19, and 26, is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaipainen et al. (US Publication No. 20040160921) in view of Agrawal et al. (US Publication No. 20040228267) and further in view of Laroia et al. (US Publication No. 20040109432).

As to claims 6 and 14, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the cell-specific pilots corresponding to the cell are different than second cell-specific pilots corresponding to a second cell.  
In an analogous field of endeavor, Laroia teaches wherein the cell-specific pilots corresponding to the cell are different than second cell-specific pilots corresponding to a second cell (fig. 4, pp0008, pp0023, Different pilot sequences may be used in different cells, and pp0005). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen and Agrawal with the teachings of Laroia to achieve the goal of efficiently and reliably allowing sectorization to be used in OFDM systems in a manner that will improve the capacity of such systems without many of the interference problems associated with sectorization (Laroia, pp0019).
As to claims 7 and 15, Kaipainen in view of Agrawal and Laroia teaches the limitations as discussed above. However Kaipainen fails to explicitly teach wherein the first subset of OFDMA subcarriers are different than OFDMA subcarriers via which the second cell-specific pilots are transmitted. 
But, Agrawal teaches wherein the first subset of OFDMA subcarriers are different than OFDMA subcarriers via which the second cell-specific pilots are transmitted (fig. 1, fig. 4, and pp0034, OFDMA system utilizes OFDM, these subbands are also commonly referred to as tones, sub-carriers, bins, and frequency subchannels.  With OFDM, each subband is associated with a respective sub-carrier that may be modulated with data. In some OFDM systems, only N.sub.data subbands are used for data transmission, N.sub.pilot subbands are used for pilot transmission). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen with the teachings of Agrawal to achieve the goal of efficiently providing frequency diversity and allows the data transmission to better withstand deleterious path effects such as narrow-band interference, jamming, fading, and so on (Agrawal, pp0005).
As to claims 19 and 26, Kaipainen in view of Agrawal teaches the limitations of the independent claims as discussed above. However fails to explicitly teach wherein the at least one antenna and the receiver are further configured to receive second cell-specific pilots corresponding to a second cell, wherein the cell-specific pilots corresponding to the cell are different than the second cell-specific pilots corresponding to the second cell.  
In an analogous field of endeavor, Laroia teaches wherein the at least one antenna and the receiver are further configured to receive second cell-specific pilots corresponding to a second cell, wherein the cell-specific pilots corresponding to the cell are different than the second cell-specific pilots corresponding to the second cell (fig. 4, pp0008, pp0023, Different pilot sequences may be used in different cells, and pp0005). Thus it would have been obvious to one of ordinary skill in the art at time invention was made to combine the teachings of Kaipainen and Agrawal with the teachings of Laroia to achieve the goal of efficiently and reliably allowing sectorization to be used in OFDM systems in a manner that will improve the capacity of such systems without many of the interference problems associated with sectorization (Laroia, pp0019).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMONIYI OBAYANJU whose telephone number is (571)270-5885.  The examiner can normally be reached on M-Thur 10:30-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY S ADDY can be reached on (571) 272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMONIYI OBAYANJU/Primary Examiner, Art Unit 2645